Citation Nr: 0124126	
Decision Date: 10/04/01    Archive Date: 10/09/01

DOCKET NO.  98-14 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1. Entitlement to service connection for tuberculosis.

2. Entitlement to service connection for a left shoulder 
disorder.

3. Entitlement to service connection for a low back disorder.

4.  Entitlement to service connection for residuals of a 
viral illness.


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. L. Smith, Counsel


INTRODUCTION

The veteran retired from the service in June 1997, with over 
20 years of active duty service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Lincoln, Nebraska.  In that decision, the RO granted 
service connection for several disabilities to include hiatal 
hernia (rated noncompensable) and denied service connection 
for a number of additional disabilities.  The veteran 
completed his appeal of the denial of service connection for 
four claimed disabilities:  tuberculosis, residuals of a 
viral illness, a low back disorder, and left shoulder 
disorder.

While this case was pending appellate review, the RO in an 
October 1998 rating decision increased the veteran's rating 
from 0 to 10 percent for his service-connected hiatal hernia.  
At the personal hearing recently conducted before the 
undersigned member of the Board in March 2001, the veteran 
indicated dissatisfaction with the currently assigned 10 
percent rating for his hiatal hernia.  As the issue of an 
increased rating for hiatal hernia is not on appeal, this 
matter is referred to the RO for appropriate action.  
(Hearing testimony before the Board cannot be accepted as a 
notice of disagreement or substantive appeal since this 
testimony is not being presented to RO personnel.  See Beyrle 
v. Brown, 9 Vet. App. 24, 28 (1996)).  

The Board has determined that, in order to satisfy the VA's 
duty to assist, the issue of entitlement to service 
connection for a left shoulder disorder must be remanded for 
further development.  Therefore, the Board will only address 
the remaining three issues in the body of this decision and 
reserve further comment on the left shoulder issue for the 
remand portion of this decision.


FINDINGS OF FACT

1.  All evidence necessary for an equitable resolution of the 
issues on appeal has been obtained, and no further 
development is necessary to comply with the Veterans Claims 
Assistance Act of 2000 and recently promulgated VA 
implementing regulations.

2.  The veteran was treated for an acute viral illness in 
September 1996 during service, with no residuals noted on the 
VA examination report dated in December 1997.

3.  The evidence does not demonstrate that the veteran 
currently has any residuals of a viral illness causally 
linked to service.  

4.  The veteran had a positive PPD (purified protein 
derivative of tuberculin) test in 1982 but was not diagnosed 
or treated for active tuberculosis in service, and 
tuberculosis or other chronic pulmonary disorder was not 
found on the VA examination conducted in December 1997.

5.  The evidence does not demonstrate that the veteran 
currently has tuberculosis or any chronic pulmonary disorder 
causally linked to service.

6.  The veteran was not diagnosed or treated for a chronic 
low back disorder in service.

7.  The evidence does not demonstrate that the veteran 
currently has a diagnosed low back disorder causally linked 
to service.



CONCLUSIONS OF LAW

1.  The veteran currently does not have tuberculosis that was 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 1991 & Supp. 2001).

2.  The veteran currently does not have a low back disorder 
that was incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991& Supp. 2001).

3.  The veteran currently does not have residuals of a viral 
illness incurred in or aggravated by service.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 1991 & Supp. 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Considerations

As a preliminary matter, the Board notes that during the 
pendency of this appeal on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  The law 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate 
claims for benefits under laws administered by VA.  VCAA is 
applicable to all claims filed on or after the date of 
enactment or filed before the date of enactment and not yet 
final as of that date.  VCAA, Pub. L. No. 106-475, § 7(b), 
114 Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 (West 
Supp. 2001); see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620-632 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which became effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii) (none of which is applicable to the 
present appeal), VA stated that "the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA."  66 Fed. Reg. 45,629.  
Accordingly, generally where the record demonstrates that the 
statutory mandates have been satisfied, the regulatory 
provisions likewise will be satisfied.  

Under the VCAA and implementing VA regulations, the VA has a 
duty to notify a claimant and his or her representative of 
any information and evidence necessary to substantiate and 
complete a claim for VA benefits.  See 38 U.S.C. §§ 5102 and 
5103 (West Supp. 2001).  Second, the VA has a duty to assist 
a claimant in obtaining evidence necessary to substantiate 
his or her claims.  See 38 U.S.C. § 5103A (West Supp. 2001).  

As explained in the Introduction, the issues before the Board 
are entitlement to service connection for tuberculosis, a 
back condition and residuals of a viral illness.  In this 
case, the Board finds that VA's duties with regard to these 
issues have been fulfilled.  The veteran was provided 
adequate notice as to the evidence needed to substantiate 
both his claims in letters provided by the RO, the statement 
of the case (SOC) issued in June 1998, and the supplemental 
statement of the case (SSOC) issued in November 1998.  It is 
further noted that during the March 2001 hearing, the veteran 
was afforded, at his request, a 60 day period from the date 
of the hearing in which to forward any additional evidence he 
might have directly to the Board.  To date, no additional 
documentary evidence has been received.  Thus, the Board 
finds that VA has no outstanding duty to inform the appellant 
that any additional information or evidence is needed.  

The Board also finds that all relevant facts have been 
properly developed and that all evidence necessary for 
equitable resolution of the issues on appeal has been 
obtained; thus, VA has satisfied its duty to assist.  The 
veteran's complete service medical records have been obtained 
and associated with the claims folder.  In addition, he was 
afforded a thorough VA examination of all his claimed medical 
conditions in December 1997, in which the examiner 
specifically found no current disability with regard to 
tuberculosis, a low back condition, and residuals of a viral 
illness.  The veteran has indicated there are no medical 
records of post-service treatment for these claimed 
conditions.  The Board further notes that although the 
veteran at his March 2001 hearing identified recent treatment 
records from a private physician which had not been 
associated with the claims folder, the veteran also 
specifically indicated that this treatment was only for his 
hiatal hernia and left shoulder disorder.  Thus, the Board 
finds that there is no reasonable possibility that further 
assistance would substantiate the claims.  Therefore, VA has 
also satisfied its duty to assist the veteran in the 
development of his claim.  

The Board also notes that the RO had previously denied the 
veteran's claims for service connection for tuberculosis, a 
low back condition, and residuals of a viral illness on the 
basis that the veteran had failed to present a well-grounded 
claim.  In addition to the expanded duties to notify and 
assist set forth in the new law and implementing regulations, 
the revised version of 38 U.S.C.A. § 5107 eliminates the 
"well-grounded claim" requirement.  Generally, when the laws 
or regulations change while a case is pending, the version 
most favorable to the claimant applies, absent congressional 
attempt to the contrary.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  

In addition, in the instant case, the Board finds that even 
applying the new law and regulations, the veteran will incur 
no prejudice by the Board proceeding to adjudicate this case 
on the merits of the claims.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The veteran was fully advised as to the law 
and regulations with respect to the evidentiary requirements 
for a claim of service connection.  Furthermore, the RO did 
undertake development of the claims at issue.  The veteran's 
service medical records were obtained and reviewed, and he 
was afforded a VA examination for the purpose of determining, 
for each claimed medical condition, whether the veteran had a 
current disability which could be medically related to an 
incident of service.  Furthermore, there is no indication 
that there is any additional available evidence which has not 
been obtained with regard to each of these claims.  
Therefore, the Board will review of these claims on the 
merits.


II.  Entitlement to Service Connection

The veteran contends that he currently has tuberculosis and a 
low back disorder which he incurred in service.  He also 
contends that he has  residual disability from an in-service 
viral illness. 

A.  Summary of Evidence

The veteran presented testimony at a personal hearing before 
a hearing officer at the RO in September 1996 as well as at 
the March 2001 personal hearing before the undersigned 
member, as to each of his claimed disabilities.  The veteran 
explained that while he had never actually been diagnosed to 
have active tuberculosis, he had a positive TB tine test 
while in service and thereafter had received INH therapy for 
approximately six months.  He also described an acute viral 
illness in September 1996 which lasted approximately one 
week.  He denied any reoccurrence of the symptoms or any 
further treatment of this viral illness.  With regard to his 
current back disorder, the veteran recalled that he had 
sought seek treatment in service for back pain, particularly 
after a motor vehicle accident in 1980.  He had never been 
diagnosed with a specific back disorder during service, but 
he did take anti-inflammatory medication and had been 
instructed to do certain exercises.  

Review of the veteran's service medical records revealed that 
in May 1982 he did have a positive IPPD test; however, at 
that time he denied any history of exposure to tuberculosis.  
His chest x-ray was negative and he had no symptoms.  He was 
returned to flying status but began a one-year period of 
therapy with INH.  The INH therapy was discontinued after six 
months.  The veteran continued to be symptom-free until his 
discharge from service in 1997.  Pulmonary function tests 
(PFT's) in 1994 were normal and his last service medical 
examination conducted in October 1995 was negative for any 
pulmonary abnormality.  In 1994, his chronic cough was 
attributed to his gastroesophageal reflux disease.  On the VA 
examination conducted in December 1997, the veteran's chest 
x-ray was negative, PFT's were within normal limits, he was 
not diagnosed to have any pulmonary or respiratory disorder, 
and his persistent cough was attributed to his 
gastroesophageal reflux disease.  

With regard to the claim for residuals of viral illness, the 
veteran's service medical records reveal one entry in 
September 1996 at the family practice clinic at Bolling Air 
Force Base for treatment for various symptoms he had for 
several days.  The veteran complained of pain in the lower 
extremities, soreness in the back, chills and sweats.  He 
also stated that these symptoms were resolving.  The 
assessment was a likely viral illness.  There is no other 
reference to such symptoms in the service treatment records 
and the veteran did not indicate any residuals of a viral 
illness on the "Report of Medical Assessment" he completed 
in March 1997, prior to his retirement.  The December 1997 VA 
examination report identified no residuals of the in-service 
viral illness.

The service medical records contain no reference of any 
chronic low back condition.  As noted above, the veteran did 
list back soreness as one of the symptoms of his acute viral 
illness in September 1996; but these symptoms reportedly 
resolved.  When the veteran completed his "Report of Medical 
Assessment" in March 1997, he made no reference to back pain 
or any other back condition.  On VA examination in December 
1997, the veteran did complain of recurring low back pain 
since the mid-1980s which would cause him to have low back 
strain.  The veteran denied any single precipitating event 
which brought this on.  Physical examination revealed a full 
range of motion of the lumbar spine, no evidence of pain, and 
normal vascular and neurological studies of the extremities.  
The diagnosis was "[r]emote history lumbosacral strain, 
currently quiescent."

B.  Legal Analysis

To establish service connection, the facts, as shown by the 
evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 1991) [emphasis added].

When a disease is first diagnosed after service, service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact incurred during 
the veteran's service, or by evidence that a presumption 
period applied.  See 38 C.F.R. §§ 3.303, 3.307, 3.309.  In 
this regard, service connection for active tuberculosis may 
be presumed if it became manifest to a degree of 10 percent 
disabling within three years from the veteran's separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.

The United States Court of Appeals for Veterans Claims 
(Court) has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service.  Watson v. Brown, 4 
Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the United States Court of Appeals 
for the Federal Circuit, which recently stated that " a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability. "  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

The Board notes that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  Triplette 
v. Principi, 4 Vet. App. 45, 49 (1993), citing Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991).  The resolution of 
issues that involve medical knowledge, however, such as 
diagnosis of disability and determination of medical 
etiology, require professional evidence.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).

Tuberculosis

In the present case, the evidence indicates that the veteran 
did not have a diagnosis of tuberculosis in service and has 
not been diagnosed to have tuberculosis or any other chronic 
pulmonary or respiratory disorder since service.  In sum, 
since the evidence fails to show an injury or disease that 
was incurred in service or within the presumptive period and 
evidence of a current disability, the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for tuberculosis and the appeal is denied.

Residuals of a viral illness

The evidence shows that the veteran had an acute episode of a 
viral illness in September 1996.  Significantly, however, the 
illness resolved without any permanent residuals.  On recent 
post-service VA examination, there was no disability 
attributed to residuals of a viral illness in service.  
Furthermore, the veteran himself conceded during his hearing 
testimony that he could not identify any current disability 
related to the viral illness in service.  The Board concludes 
that the evidence does not show a chronic disorder in service 
as well as evidence of a current disability; thus, the 
preponderance of the evidence is against the claim for 
entitlement to service connection for residuals of a viral 
illness.

Back disorder

Although the veteran has submitted lay evidence that he has 
experienced back pain for many years, there is no evidence of 
medical treatment or diagnosis of a back injury or disease 
during service.  Furthermore, there is no medical evidence of 
a current disability.  As a lay person, the veteran is 
competent to relate his observations and symptoms, but he is 
not competent to render an opinion on a matter involving 
medical knowledge, such as diagnosis or causation.  See 
Edenfield v. Brown, 8 Vet. App. 384, 388 (1995); Robinette v. 
Brown, 8 Vet. App. 69, 74 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  Since the evidence fails to show a chronic back 
disorder in service and current disability, the preponderance 
of the evidence is against the claim of entitlement to 
service connection for a back disorder.


ORDER

Service connection for tuberculosis is denied.

Service connection for residuals of a viral illness is 
denied.

Service connection for a back disorder is denied.


REMAND

The Board finds that further development with respect to the 
issue of service connection for left shoulder disorder is 
necessary to comply with VA's expanded duty to assist under 
VCAA.  In pertinent part, VA has a duty to assist a claimant 
in obtaining evidence necessary to substantiate his or her 
claims without regard to whether the claim previously 
satisfied the well-grounded requirement.  See 38 U.S.C. 
§ 5103A (West Supp. 2001).  

The veteran has alleged that he currently has a left shoulder 
disability as a result of injuries incurred in service.  
Review of the service medical records shows a reported 
history (in 1981) of a childhood fracture of the left 
clavicle as a result of a fall from a horse.  An in-service 
treatment note of March 1984 indicated the veteran was seen 
for complaints of left shoulder pain for the previous five 
months; the assessment was minor tendonitis.  In June 1988, 
the veteran was treated for a fracture of the left clavicle 
after a fall from his bicycle onto his left shoulder.  He was 
seen again in September 1988, for persistent decreased range 
of motion of the left shoulder.  

Although the post-service December 1997 VA examination report 
found no current left shoulder disability, the veteran did 
complain of recurring pain.  It is noted that apparently no 
x-rays of the left shoulder were taken during the December 
1997 VA examination.  The veteran has since testified that he 
has been receiving post-service private medical treatment for 
his left shoulder from Dr. R. Sheppard.  He also testified 
that he had been told he had arthritis.  See transcript, p. 
18 (March 12, 2001).  The veteran completed and signed a VA 
medical release form on the date of the hearing.  In this 
regard, the veteran's post-service private treatment records 
from Dr. Sheppard might be pertinent as to a determination of 
whether the veteran has a current left shoulder disability 
related to his prior service.  Thus, in light of the 
foregoing, this case is REMANDED to the RO for the following 
action:

1.  The RO should request and associate 
with the claims file all outstanding 
treatment records from Dr. R. Sheppard 
pertaining to the veteran's left 
shoulder.  

2.  The RO should then ensure that all 
VCAA notification and development action 
is completed with respect to the left 
shoulder claim, including any medical 
examination or opinion deemed necessary 
after consideration of any additional 
evidence.  Thereafter, the RO should 
readjudicate the veteran's claim of 
entitlement to service connection for a 
left shoulder disorder, on the basis of 
all evidence of record.  If in order, the 
veteran and his representative should 
then be provided a Supplemental Statement 
of the Case and an opportunity to respond 
thereto before the record is returned to 
the Board for further appellate review.

The purpose of this REMAND is to further develop the 
veteran's claim and to obtain clarifying medical information.  
By this REMAND, the Board intimates no opinion as to the 
ultimate disposition of the appeal. The veteran has the right 
to submit additional evidence and argument on this matter.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  However, no 
action is required of the veteran unless or until he is 
further notified.



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals

 



